327 F.2d 232
Russell TAYLOR, Appellant,v.UNITED STATES of America, Appellee,
No. 20249.
United States Court of Appeals Fifth Circuit.
January 29, 1964.

John Gregg, Jackson, Miss., Hugh L. Bailey, Winona, Miss., for appellant.
H. M. Ray, U. S. Atty., Oxford, Miss., for appellee.
Before TUTTLE, Chief Judge, and HUTCHESON and GEWIN, Circuit Judges.
PER CURIAM.


1
Taylor appeals from his conviction for the possession of 20 gallons of non-tax paid whiskey in violation of Sec. 5604(a) (1), Title 26 U.S.C.A. He asserts two points of error, (1) that the trial court permitted irrelevant, prejudicial, and unconnected evidence to be submitted to the jury; (2) that the trial court erred in admitting statements of Taylor made as a witness for the defense in a prior case that the statements were a coerced confession.


2
We are convinced that there was no error in admitting the complained of evidence.


3
Affirmed.